Citation Nr: 1817581	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-25 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus due to herbicide exposure.

4.  Entitlement to service connection for heart disease due to herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to diabetes mellitus or heart disease.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in July 2014, the Veteran submitted additional evidence, which was subsequent to the statement of the case issued in June 2014.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C. § 7105(e).

Thereafter, the Veteran had a Board hearing in April 2017.  At the hearing, the Veteran submitted additional evidence and waived initial RO consideration of such evidence.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the hearing loss and tinnitus claims.  The remaining issues are addressed in the remand section following the decision.



FINDINGS OF FACT

The Veteran's hearing loss did not have its onset during service and is not causally or etiologically related to any disease, injury, or incident during service.

The Veteran's tinnitus did not have its onset during service and is not causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

The Veteran contends that he has hearing loss and tinnitus due to noise exposure during service.  In this regard, in an April 2011 application for compensation, the Veteran indicated that he experienced hearing loss and tinnitus during service.  Then, in a July 2014 VA Form 9, the Veteran reported working in construction along flight lines without hearing protection.  He also reported operating loud equipment while on active duty during the April 2017 Board hearing.

The Veteran's service personnel records (SPRs) reflect that he served in a civil engineering unit of the Air Force and was trained in structural paving.  His service treatment records (STRs) show that audiometric testing performed his entrance examination showed no loss in hearing acuity in his right or left ears.  Thereafter, audiometric testing performed during his separation examination in December 1970 is listed as follows in pure tone thresholds, in decibels:

December 1970

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
0
0
0
0
5

The physical examination of the ears was normal and the Veteran denied any ear or hearing loss problems on the accompanying report of medical history.

After service, the Veteran was afforded an examination in regard to these claims in December 2012.  The Veteran reported working as a roofer and in warehouse jobs for 20 years after his discharge from service.  The examiner diagnosed the Veteran with bilateral hearing loss and tinnitus.  However, he found that it less likely than not that these disorders are caused by the Veteran's military service.  The examiner explained that the Veteran's hearing was normal at his discharge from service and he was exposed to significant amounts of noise in his post-service employment.  The examiner also noted that the Veteran's hearing loss was first documented many years after his discharge from service.  In regard to the Veteran's tinnitus, the examiner explained that it is a known symptom of hearing loss.  As the examiner concluded that his hearing loss was not caused by or incurred in service, he found that the Veteran's tinnitus was also not due to his military service.

Thereafter, in July 2014, the Veteran submitted a letter from a private physician.  The physician reported that the Veteran's bilateral hearing loss was more likely than not caused by his unprotected exposure to loud noise during service.

The Board finds that the December 2012 examiner's opinion is clear and unequivocal and is based on the relevant information, including the Veteran's STRs, post-service treatment records, and an examination of the Veteran.  Moreover, the examiner's explanations are logical and follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, his conclusions that it is less likely than not that the Veteran's hearing loss and/or tinnitus had their onsets during service or are otherwise related to service to be highly persuasive and probative evidence.  

While the Veteran believes that his hearing loss and tinnitus were incurred in or are related to his service, these are complex medical questions outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  Thus, this nexus question requires expert consideration and cannot be considered within the competence of a non-expert lay witness.  The Veteran, as a lay person, has not established the competence needed to rebut expert medical opinion.  See Fountain v. Shinseki, 27 Vet. App. 258, 274-75 (2015); Monzingo, 26 Vet. App. at 106.  As such, his opinion is not adequate to rebut the December 2012 examiner's opinions, nor is it otherwise sufficiently probative to be considered competent evidence tending to increase the likelihood of a positive nexus between his service and the claimed conditions.  See Fountain, 27 Vet. App. at 274-75.  

The Board notes that the Veteran provided a positive nexus statement from a private physician in July 2014.  However, the physician did not provide a rationale for his conclusion and did not address the normal findings during service.  Therefore, this physician's opinion is outweighed by the December 2012 examiner's opinion.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Accordingly, the preponderance of the evidence is against the claims of service connection for hearing loss and tinnitus, particularly the nexus element of the claim.  Additionally, the normal separation examination, along with the many years passing prior to recorded complaints even if existing sometime earlier than the diagnoses, weighs against a continuity of symptomatology.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for hearing loss or tinnitus is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran contends that he has diabetes mellitus and heart disease due to exposure to herbicide during service.  The Veteran also contends that he has hypertension due to herbicide exposure or caused or aggravated by his diabetes or heart disease.  During the April 2017 Board hearing, the Veteran reported that during his service in the Air Force he worked in construction.  He also reported that he helped construct a storage area where Agent Orange was kept and was present when it was pumped from trucks into the storage area and from trucks to C-123 aircraft.  He further reported assisting with the clean-up of spills of Agent Orange.  

The Veteran's SPRs reflect that he served in the Philippines and that he worked in construction during his service in the Air Force.  In addition, the Veteran's post-service private treatment records reflect that he has been diagnosed with diabetes, heart disease, and hypertension.

Herbicide exposure is presumed for service members who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray herbicides during the Vietnam Era.  See 38 C.F.R. § 3.307(a)(6)(v).  Under the Veterans Benefits Administration (VBA) Manual, jurisdiction in all such cases should be transferred to the St. Paul, Minnesota RO for development and adjudication.  See VBA Manual, M21-1, IV.ii.1.H.3.  This appeal should therefore be transferred to the St. Paul RO for readjudication in accordance with the procedures set forth in VBA Manual, M21-1, IV.ii.1.H.3.  Thereafter, if herbicide exposure is verified, a VA examination should be conducted in regard to the Veteran's hypertension claim.

Accordingly, these claims are REMANDED for the following actions:

1.  Forward the appeal to the St. Paul RO.

2.  Thereafter, attempt to verify the Veteran's alleged herbicide exposure, to include Agent Orange, due to performing maintenance of C-123 aircraft while stationed in the Philippines following the procedures set forth in VBA Manual, M21-1, IV.ii.1.H.3.  All requests and responses received should be associated with the claims file.

3.  If herbicide exposure is established, an examination should be performed in regard to the Veteran's hypertension.  Following a review of the record, the examiner should address the following inquiries:

(A) State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is due to herbicide exposure.

(B) State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is caused or aggravated by his diabetes mellitus.

(C) State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is caused or aggravated by his heart disease.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A detailed rationale for all opinions should be provided.

4.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If a benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


